861 F.2d 514
UNITED STATES of America, Appellee,v.Jimmie L. WILSON, Appellant.
No. 87-2280.
United States Court of Appeals,Eighth Circuit.
Nov. 10, 1988.

1
Appeal from the United States District Court for the Eastern District of Arkansas.


2
Appellee's Petition for Rehearing en banc has been considered by the Court and is hereby granted.  The opinion of this Court which was issued on August 5, 1988, 853 F.2d 606, is vacated.  The case is set for oral argument before the Court en banc at 9:00 A.M. on Thursday, December 8, 1988, in the U.S. Court and Customhouse in St. Louis, Missouri.